Case 8:11-cv-00485-AG-RAO Document 865 Filed 12/17/18 Page 1 of 23 Page ID #:24244
Case 8:11-cv-00485-AG-RAO Document 865 Filed 12/17/18 Page 2 of 23 Page ID #:24245
Case 8:11-cv-00485-AG-RAO Document 865 Filed 12/17/18 Page 3 of 23 Page ID #:24246
Case 8:11-cv-00485-AG-RAO Document 865 Filed 12/17/18 Page 4 of 23 Page ID #:24247
Case 8:11-cv-00485-AG-RAO Document 865 Filed 12/17/18 Page 5 of 23 Page ID #:24248
Case 8:11-cv-00485-AG-RAO Document 865 Filed 12/17/18 Page 6 of 23 Page ID #:24249
Case 8:11-cv-00485-AG-RAO Document 865 Filed 12/17/18 Page 7 of 23 Page ID #:24250
Case 8:11-cv-00485-AG-RAO Document 865 Filed 12/17/18 Page 8 of 23 Page ID #:24251
Case 8:11-cv-00485-AG-RAO Document 865 Filed 12/17/18 Page 9 of 23 Page ID #:24252
Case 8:11-cv-00485-AG-RAO Document 865 Filed 12/17/18 Page 10 of 23 Page ID
                                #:24253
Case 8:11-cv-00485-AG-RAO Document 865 Filed 12/17/18 Page 11 of 23 Page ID
                                #:24254
Case 8:11-cv-00485-AG-RAO Document 865 Filed 12/17/18 Page 12 of 23 Page ID
                                #:24255
Case 8:11-cv-00485-AG-RAO Document 865 Filed 12/17/18 Page 13 of 23 Page ID
                                #:24256
Case 8:11-cv-00485-AG-RAO Document 865 Filed 12/17/18 Page 14 of 23 Page ID
                                #:24257
Case 8:11-cv-00485-AG-RAO Document 865 Filed 12/17/18 Page 15 of 23 Page ID
                                #:24258
Case 8:11-cv-00485-AG-RAO Document 865 Filed 12/17/18 Page 16 of 23 Page ID
                                #:24259
Case 8:11-cv-00485-AG-RAO Document 865 Filed 12/17/18 Page 17 of 23 Page ID
                                #:24260
Case 8:11-cv-00485-AG-RAO Document 865 Filed 12/17/18 Page 18 of 23 Page ID
                                #:24261
Case 8:11-cv-00485-AG-RAO Document 865 Filed 12/17/18 Page 19 of 23 Page ID
                                #:24262
Case 8:11-cv-00485-AG-RAO Document 865 Filed 12/17/18 Page 20 of 23 Page ID
                                #:24263
Case 8:11-cv-00485-AG-RAO Document 865 Filed 12/17/18 Page 21 of 23 Page ID
                                #:24264
Case 8:11-cv-00485-AG-RAO Document 865 Filed 12/17/18 Page 22 of 23 Page ID
                                #:24265
Case 8:11-cv-00485-AG-RAO Document 865 Filed 12/17/18 Page 23 of 23 Page ID
                                #:24266
